Status of the Application
The following is a Final Office Action. In response to Examiner's communication of February 4, 2022, Applicant, on June 2, 2022, amended claims 1, 11, & 21, canceled claims 4 & 14, and added claims 22 & 23. Claims 1-3, 5-7, 9-13, 15-17, & 19-23 are now pending in this application and have been rejected below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2022 has been entered.
 

Response to Amendment
Applicant's arguments regarding the 35 USC 112, second paragraph, rejections set forth in the previous action are persuasive. Therefore, these rejections are withdrawn. However, additional 112 rejections necessitated by Applicant’s amendments are set forth below.
Applicant's amendments to claims are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. Therefore, these rejections are maintained below.
Applicant's amendments are sufficient to overcome the 35 USC 103 rejections set forth in the previous action are persuasive. Therefore, these rejections are withdrawn. 
Response to Arguments - 35 USC § 112
Applicant's arguments regarding the 35 USC 112, second paragraph, rejections have been fully considered, and they are persuasive. Therefore, these rejections are withdrawn. 

Response to Arguments - 35 USC § 101
Applicant’s arguments and amendments with respect to the prior art rejections have been fully considered, but they are not persuasive.

Applicant argues that the claims are not directed to an abstract idea because, like in DDR, and similarly Enfish and McRO, the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer implemented technology, and the claims are directed to an improvement an improvement to computer technology. Examiner respectfully disagrees.
	Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
The claims (claim 1, and similarly claims 2, 3, 5-7, 9-13, 15-17, & 19-23) recite “[a] … method of managing a supply of building blocks for one or more products, the method comprising: obtaining demand data for each building block from a plurality of building blocks, wherein the plurality of building blocks are to be produced and then aged for at least a year before being combined to form the one or more products, wherein the demand data comprises (i) a projected demand distribution for each building block and (ii) cost data for each building block, and wherein each demand distribution comprises a probability distribution comprising forecasted probabilities for a range of possible demands for the respective building block; obtaining substitution data for the plurality of building blocks, the substitution data comprising (i) an identification of one or more permissible building block substitutions in which one building block is substituted for another building block and (ii) a substitution cost associated with each permissible building block substitution; providing the demand data and the substitution data as input to a predictive model configured to perform two-stage stochastic programming with recourse; receiving as output from the predictive model a predicted optimal production quantity for each building block from the plurality of building blocks; and facilitating a production of the plurality of building blocks according to the predicted optimal production quantities.” Claims 1-3, 5-7, 9-13, 15-17, & 19-23, in view of the claim limitations, are directed to the abstract idea of collecting information regarding a product including building block demand, including forecasted probabilities of demand, cost, substitution, and substitution cost, providing demand and substitution to a predictive model, receiving a predicted optimal production quantity of the building blocks from the predictive model, and facilitating production of the building block according to the predicted optimal production quantities.
	A claim recites certain methods of organizing human activity when the claim recites fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 84 Fed. Reg. at 52. Each of the limitations above, including those referred to by Applicant of using a predictive model configured to perform two-stage stochastic programming with recourse for determining optimal production quantities for building blocks, manage sales and marketing activities and fundamental economic activities of a business by determining and facilitating production of product building blocks based on cost and demand for products. Therefore, the claims, including the features referred to by Applicant, recite a certain method of organizing human activity.
In addition, a claim recites mental processes when the claim recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion), wherein if the claim, under its broadest reasonable interpretation, covers the claim being practically performed in the mind but for the recitation of generic computer components, then the claim is in the mental process category. 84 Fed. Reg. 52 n.14. Here, as a whole, in view of the claim limitations, including those referred to by Applicant of using a predictive model configured to perform two-stage stochastic programming with recourse for determining optimal production quantities for building blocks, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of collecting information regarding a product including building block demand, including forecasted probabilities of demand, cost, substitution, and substitution cost, providing demand and substitution to a predictive model, receiving a predicted optimal production quantity of the building blocks from the predictive model, and facilitating production of the building block according to the predicted optimal production quantities could all be reasonably interpreted as a human making observations of information regarding product building block costs, demand, and substitution, a human mentally evaluating the information and using judgment to input the information into a mathematical predictive model and obtain the output comprising optimal productions quantity, and a human verbally or using a pen and paper to communicate the optimal quantities to facilitate production of the optimal quantities. Therefore, the claims recite a mental process. 
Moreover, the abstract idea of “mathematical concepts” is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations. MPEP 2106.04(a)(2). Further, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation. MPEP 2106.04(a)(2); October 2019 Update: Subject Matter Eligibility at p. 4. Here, as a whole, the claim features, including those referred to by Applicant of using a predictive model configured to perform two-stage stochastic programming with recourse for determining optimal production quantities for building blocks, obtain of the numerical cost and demand information, including the forecasted probabilities of demand, provide of the numerical information into a mathematical predictive model as input, including the model performing two-stage stochastic programming with recourse, and receive of the numerical output of optimal production quantities from the mathematical predictive model, and to one of ordinary skill in the art, and in view of claim 9 and the specification in at least [0055]-[0057], the features recite mathematical calculations using mathematical formulas and relationships based on collected mathematical values. Therefore, the claims recite, including the features referred to by Applicant, a mathematical concept. 
Accordingly, the claims, including the claim features referred to by Applicant of using a predictive model configured to perform two-stage stochastic programming with recourse for determining optimal production quantities for building blocks, recite a certain method of organizing human activity, mental processes, mathematical concept, and thus, the claims recite an abstract idea under the first prong of Step 2A.
	
With respect to Applicant’s arguments that the claims are similar to DDR Holdings, LLC v. Hotels.com, L.P., 2014 U.S. App. LEXIS 22902 (2014), Enfish LLC v. Microsoft Corp., et al., No. 2015-1244, slip op. (Fed Cir. May 12, 2016), and McRO, Inc. v. Bandai Namco Games America, Inc., et al., 2015-1080 to 2015-1101, slip op. (Fed Cir. Sept 13, 2016), unlike DDR, Enfish, and McRO, contrary to Applicant’s amendments the claims are not necessarily rooted in computer technology nor directed to improvements to computer technology. Unlike the present claims, the claims at issue in DDR were to necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks, namely automatically generating and transmitting a web page in response to activation of a link using data identified with a source web page having certain visually perceptible elements. Also, the claims at issue in Enfish were directed to an improvement in computer technology, specifically an improvement in configuring a computer memory in accordance with a self-referential table, which is nothing like the present claims. Moreover, contrary to the present claims, the claims at issue in McRO were directed to a specific asserted improvement in computer animation. 
Unlike these improvements to computer technology in DDR, Enfish, and McRO, the present claims are not necessarily rooted in computer technology of generating and transmitting a web page, directed to an improvement in computer memory, nor directed to an improvement in computer animation, but rather the present claims recite limitations managing sales and marketing activities and fundamental economic activities of a business by determining and facilitating production of product building blocks based on cost and demand for products, which are certain method of organizing human activity addressed in the pre-Internet world without the use of computers. Furthermore, as noted above, each of the limitations, including those referred to by Applicant, can be reasonably performed by a human using their mind and/or a pen and paper, and thus, these features recite mental processes. 
Moreover, contrary to Applicant’s assertions, simply performing an abstract idea on a computer does not make the claims necessarily rooted in computer technology nor directed to an improvement in computer technology or otherwise transform an abstract idea into a patent-eligible invention. Like in Electric Power Group, LLC v. Alstom S.A., et al., No. 2015-1778, slip op. (Fed Cir. Aug. 1, 2016), and unlike the claims at issue in DDR, Enfish, and McRO, the claims are not focused on a specific improvement in computers or another technology, but on certain independently abstract ideas that simply use computers as tools. Electric Power Group at 8.


Applicant argues the instant claims integrate the purported abstract idea into a practical application under Prong Two of Step 2A because the additional features of " obtaining demand data for each building block from a plurality of building blocks, wherein the plurality of building blocks are to be produced and then aged for at least a year before being combined to form the one or more products, wherein the demand data comprises (i) a projected demand distribution for each building block and (ii) cost data for each building block, and wherein each demand distribution comprises a probability distribution comprising forecasted probabilities for a range of possible demands for the respective building block; obtaining substitution data for the plurality of building blocks, the substitution data comprising (i) an identification of one or more permissible building block substitutions in which one building block is substituted for another building block and (ii) a substitution cost associated with each permissible building block substitution; providing the demand data and the substitution data as input to a predictive model configured to perform two-stage stochastic programming with recourse; receiving as output from the predictive model a predicted optimal production quantity for each building block from the plurality of building blocks; and facilitating a production of the plurality of building blocks according to the predicted optimal production quantities" integrate the purported abstract idea into a practical application of using the predictive model to determine optimal production quantities for building blocks that are produced and aged for at least a year before being combined to form products, as recited in the amended independent claims. Examiner respectfully disagrees.
As noted above, under the second prong of Step 2A, we determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. However, the features referred to by Applicant are not additional elements beyond the recited abstract idea, but rather, these elements are instead part of and directed to the recited abstract idea because these features recite certain methods of organizing human activity, mental processes, and mathematical concepts, as set forth above.
Furthermore, under the second prong of Step 2A, in claim 21, and similarly claims 1 and 11, the only the additional elements beyond the recited abstract idea are “[a] non-transitory computer-readable medium having instructions stored thereon that, when executed by one or more computer processors, cause the one or more computer processors to perform operations comprising”;  however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features merely generally link the abstract idea to a technical field/environment, namely a generic computing environment. Furthermore, with respect to the “receiving,” “obtaining,” and “facilitating” limitations, while these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform data gathering or outputting operations, which is insignificant extrasolution activity.


Applicant argues that the amended claims recite significantly more than any alleged abstract idea and are thus patent eligible under Step 2B because amended independent claim 1 recites "obtaining demand data for each building block from a plurality of building blocks, wherein the plurality of building blocks are to be produced and then aged for at least a year before being combined to form the one or more products, wherein the demand data comprises (i) a projected demand distribution for each building block and (ii) cost data for each building block, and wherein each demand distribution comprises a probability distribution comprising forecasted probabilities for a range of possible demands for the respective building block; obtaining substitution data for the plurality of building blocks, the substitution data comprising (i) an identification of one or more permissible building block substitutions in which one building block is substituted for another building block and (ii) a substitution cost associated with each permissible building block substitution; providing the demand data and the substitution data as input to a predictive model configured to perform two-stage stochastic programming with recourse; receiving as output from the predictive model a predicted optimal production quantity for each building block from the plurality of building blocks; and facilitating a production of the plurality of building blocks according to the predicted optimal production quantities," and these specific rules and limitations go beyond any similar elements recognized in the art or by the courts as being well-understood, routine or conventional, and therefore remove the claims from the realm of the abstract, the amended claims provide specific  improvements to technologies in the marketplace, the ordered combinations of features recited in the claims include unconventional steps that confine the claims to a particular useful application of using a specific computer-implemented predictive model to determine optimal production quantities for building blocks, and the Office Action fails to provide any sound explanation regarding why the referenced limitations would be recognized as well-understood, routine, and conventional. Examiner respectfully disagrees.
Similar to prong 2 of Step 2A, in Step 2B, we determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 52, 54-55. The MPEP discusses that "the second part of the Alice/Mayo test [(Step 2B)] is often referred to as a search for an inventive concept," and "an 'inventive concept' is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself." MPEP 2106.05 (emphasis added). Further, the MPEP goes on to describe "Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception? Examiners should answer this question by first identifying whether there are any additional elements (features/limitations/steps) recited in the claim beyond the judicial exception(s), and then evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept (i.e., amount to significantly more than the judicial exception(s)).” MPEP 2106.05 (emphasis added).
However, again, as in prong 2 of Step 2A, the features referred to by Applicant are not additional elements beyond the recited abstract idea, but rather, these elements are instead part of and directed to the recited abstract idea because these features recite certain methods of organizing human activity, mental processes, and mathematical concepts, as set forth above. 
The search for an inventive concept under § 101 is distinct from demonstrating novel and non-obviousness. See SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2-3 (Fed Cir. May 15, 2018) (citing Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016). Even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America at 2. Simply reciting specific limitations that narrow the abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014). Regardless of whether these abstract features referred to by Applicant are specific, an improvement, or beyond well-understood, routine, or conventional does not make the claims recite significantly more than an abstract idea because these features referred to by Applicant are not additional elements beyond the recited abstract idea.

Furthermore, under the Step 2B, in claim 21, and similarly claims 1 and 11, the only the additional elements beyond the recited abstract idea are “[a] non-transitory computer-readable medium having instructions stored thereon that, when executed by one or more computer processors, cause the one or more computer processors to perform operations comprising”; however, as noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. 
Additionally, contrary to Applicant’s assertion that Examiner fails to address whether the claim elements would be recognized as well-understood, routine, and conventional, as noted in the previous action, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Applicant’s specification at [0070] (discussing the computer system implementing the invention include general purpose computers). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7. 

Moreover, contrary to Applicant’s assertions that the claims improve computer technology, simply performing an abstract idea on a computer does not make the claims necessarily rooted in computer technology nor directed to an improvement in computer technology or otherwise transform an abstract idea into a patent-eligible invention. Like in Electric Power Group, LLC v. Alstom S.A., et al., No. 2015-1778, slip op. (Fed Cir. Aug. 1, 2016), the claims are not focused on a specific improvement in computers or another technology, but on certain independently abstract ideas that simply use computers as tools. Electric Power Group at 8.


Response to Arguments - Prior Art
Applicant’s arguments and amendments with respect to the prior art rejections have been fully considered, and they are persuasive. Therefore, the prior art rejections are withdrawn.














Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-7, 9-13, 15-17, & 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2, 3, 5-7, 9-13, 15-17, & 19-23) recite “[a] … method of managing a supply of building blocks for one or more products, the method comprising: obtaining demand data for each building block from a plurality of building blocks, wherein the plurality of building blocks are to be produced and then aged for at least a year before being combined to form the one or more products, wherein the demand data comprises (i) a projected demand distribution for each building block and (ii) cost data for each building block, and wherein each demand distribution comprises a probability distribution comprising forecasted probabilities for a range of possible demands for the respective building block; obtaining substitution data for the plurality of building blocks, the substitution data comprising (i) an identification of one or more permissible building block substitutions in which one building block is substituted for another building block and (ii) a substitution cost associated with each permissible building block substitution; providing the demand data and the substitution data as input to a predictive model configured to perform two-stage stochastic programming with recourse; receiving as output from the predictive model a predicted optimal production quantity for each building block from the plurality of building blocks; and facilitating a production of the plurality of building blocks according to the predicted optimal production quantities.” Claims 1-3, 5-7, 9-13, 15-17, & 19-23, in view of the claim limitations, are directed to the abstract idea of collecting information regarding a product including building block demand, including forecasted probabilities of demand, cost, substitution, and substitution cost, providing demand and substitution to a predictive model, receiving a predicted optimal production quantity of the building blocks from the predictive model, and facilitating production of the building block according to the predicted optimal production quantities.
As a whole, each of the limitations above manage sales and marketing activities and fundamental economic activities of a business by determining and facilitating production of product building blocks based on cost and demand for products; therefore, the claims recite a certain method of organizing human activity. Furthermore, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of collecting information regarding a product including building block demand, including forecasted probabilities of demand, cost, substitution, and substitution cost, providing demand and substitution to a predictive model, receiving a predicted optimal production quantity of the building blocks from the predictive model, and facilitating production of the building block according to the predicted optimal production quantities could all be reasonably interpreted as a human making observations of information regarding product building block costs, demand, and substitution, a human mentally evaluating the information and using judgment to input the information into a mathematical predictive model and obtain the output comprising optimal productions quantity, and a human verbally or using a pen and paper to communicate the optimal quantities to facilitate production of the optimal quantities; therefore, the claims recite a mental process. Moreover, as a whole, the obtaining of the numerical cost and demand information, including the forecasted probabilities of demand, providing of the numerical information into a mathematical predictive model as input, and receiving of the numerical output of optimal production quantities from the mathematical predictive model, to one of ordinary skill in the art, and in view of claim 9 and the specification in at least [0055]-[0057], recite mathematical calculations using mathematical formulas and relationships based on collected mathematical values; therefore, the claims recite a mathematical concept. Accordingly, the claims are directed to a certain method of organizing human activity, mental processes, mathematical concept, and thus, the claims recite an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “[a] computer-implemented method”  in claim 1, “[a] system comprising: one or more computer systems programmed to perform operations comprising” in claim 11, and “[a] non-transitory computer-readable medium having instructions stored thereon that, when executed by one or more computer processors, cause the one or more computer processors to perform operations comprising” in claim 21;  however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features merely generally link the abstract idea to a technical field/environment, namely a generic computing environment. Furthermore, with respect to the “receiving,” “obtaining,” and “facilitating” limitations, while these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform data gathering or outputting operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2, 3, 5-7, 9, 10, 12, 13, 15-17, 19, 20, 22, & 23 do not integrate the abstract idea into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Applicant’s specification at [0070] (discussing the computer system implementing the invention include general purpose computers). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.  In addition, as noted above, with respect to the “receiving,” “obtaining,” and “facilitating” limitations, while these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform data gathering and outputting operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2, 3, 5-7, 9, 10, 12, 13, 15-17, 19, 20, 22, & 23 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-3, 5-7, 9-13, 15-17, & 19-23 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623